T                 ATTORNEY                                    @ELVERAE~
                                               OF TEXAS
                                             AUSTIN.                T-s               78711




                                                          December              16.    1974



The     Honorable              Walter         M.        Holcombe                           Opinion          No.     H-     476
County       Attorney
Reeves        County                                                                       Re:        Whether            Article       44”3(21),
Pecos.        Texas          79772                                                                    V. T. C. S. e requires                       a
                                                                                                      telephone            company            to
                                                                                                      furnish            customer         informa-
                                                                                                      tion    to a law           enforcement
Dear      Mr.       Holcombe:                                                                         agency            wit~hout     legal         process.


       You      have       requested           our        opinion         concerning               the   constructi,on              of Arti.cle
4413(21),           V. T. C.S.,            which          provides:


             The         Director,          with         the advice             and    consent           of the
             Commission.                   shall        formulate            and put i,nto effect
             plans         and     means          of     cooperating                with     the     sheriffs
             and       local      police      and         peace          officers          throughout
             the Statue for              the purpose                of the       preventi,on             an,d
             discovery             of ci-imes             and     the      apprehension                  of
             criminals             and      the    prromi.ion              of    publ!,c          safety-;
             and       i,t shall        be t:he duty            of aI,1 such           l.ocal       police
             and       peace       officers            to cooperate              w;th        the     Director
             ?,n such          plans.         E\e,ry         telegraph              and tekphonr
             company              and     radio         station      operating              within       this
             State        shall      grant        priority          of     service          to t.he po?i,ce
             ageI?cies            and    to rhe Depa,rtment                      of    Publ,ic        Safety,
             when         notified         that     such        service          is urgent:          in the
             i,r,?r.rests         of the publrc              wel.fart-.


Your      qursti,on            is whether              Art:icle      4413(21)          compel,s          a tcl,epZlone             company              to
supply       customer             informat:i,on             to a kw             erforcrment                 agency        without        legal          prmess,


       Article         4413(2Pj         sxys in ‘k          caption,        “Di,rector              shall     provide         for     cooperation;”
and by       its    terms         deal,s      wi,th intrastate                  cooperation              between           1,aw officers-                    Since
cooperation              between         peace           officers          would           be difficult           without        ready        means             of
comrmmi            car lot- j comrmmicat~inrt                     companies                 are     requi,red           to “grant        priority              of
servtce”           to l.aw rn,forcc-mcnt                   personnel             when         the     n.erd       for     such      service            is
urgent.            The     context         of f:hr statute                i.ndicates          that     the    “service”             which          i,s required
is   a provision             of a meam                 of communieati.on,                     not the production                    oi records,


                                                                    po      2168
The     Honorable              Walter          M.     Holcombe,              page         2      (H-476)




       In     addition,           other        stat&es         dealing        with        “service”            by    a public      utility
company            make          clear     that       such      “service”            is       that which        is    rendered           to
the public         in the         normal            operation         of the      company.                 V. T. C. S.          arts.         1.119,
1124,       1175(12).            It is    our       opinion,        therefore.                that     it is   the granting             of
priority        of this          type     of service           that    is    compelled                 by Article          4413(21),          and
not the        supplying           of customer               information.             See generally,                    Silverthorne
Lumber          Co.       V.     United         States,        251 U.S.          385(1920).


                                                    SUMMARY


                       Article          4413     (21,),      V. T. C. S.,           does         not     require       a
               telephone           company              to provide          customer                 information
               to law      enforcement                   officers        in the absence                  of valid
               legal      process.




                                                                            Attorney            General         of   Texas


APPROVED:
                                                             i’/
      ,‘I..      k-..~
DAVID         M.       KENDf       gLL,         First      Assi,stant




C.     ROBERT             HEATH,               Chairman
Opinion        Committee




                                                                 p.   2169